DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-2, 4, 6-10, 12 and 14-19 are pending.
Claims 3, 5, 11 and 13 are cancelled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. JiNan George (Reg. No. 42585) on August 19, 2022.

The application has been amended as follows: 

(Currently amended) A system for electric power grid management and communication, comprising:
at least one grid element constructed and configured in network-based communication with a server via at least one coordinator;
wherein the at least one coordinator is operable to register and introduce the at least one grid element to an electric power grid;
wherein the at least one grid element is transformed into at least one active grid element automatically and/or autonomously upon registration with the at least one coordinator;
wherein the at least one active grid element is operable to send status messages to the server via the at least one coordinator;
wherein the status messages include error reports, health status, activity status, and/or information regarding whether the at least one active grid element is in an on or off state;
wherein the at least one active grid element has a unique grid element identifier;
wherein the at least one coordinator is operable to receive revenue grade metrology data associated with the at least one active grid element; [[and]]
wherein the at least one coordinator is operable to provide grid stabilization based on the status messages from the at least one active grid element and/or the revenue grade metrology data associated with the at least one active grid element; 
wherein the at least one coordinator providing grid stabilization includes providing operating reserves based on the status messages from the at least one active grid element and/or the revenue grade metrology data associated with the at least one active grid element; and
wherein the at least one active grid element includes at least one environmental condition indicating device, and wherein the at least one coordinator is operable to receive status messages from the at least one environmental condition indicating device. 
(Original) The system of claim 1, wherein the at least one coordinator is operable to aggregate power consumption amounts from a plurality of nodes associated with at least one area, and, based on the power supply requests, generate an Area Control Error (ACE).  
(Canceled)
(Original) The system of claim 1, wherein the at least one coordinator is in communication with a database, and wherein the status messages from the at least one active grid element are stored in the database. 
(Canceled)
(Original) The system of claim 1, wherein the status messages are transmitted in real time or within approximately 15 minutes. 
(Original) The system of claim 1, wherein the unique grid element identifier includes an Internet Protocol version 6 (IPv6) address or a Media Access Control (MAC) address. 
(Original) The system of claim 1, wherein the at least one grid element includes a set of profiles or commands that enable creation of microgrids that autonomously operate independently of a macro-grid operator upon loss of communication or power. 
(Currently amended) A method for managing an electric power grid, comprising:
providing at least one grid element constructed and configured for network-based communication with a server via at least one coordinator;
the at least one coordinator registering and introducing the at least one grid element to an electric power grid;
the at least one grid element transforming into at least one active grid element automatically and/or autonomously upon registration with the at least one coordinator;
the at least one active grid element sending status messages to the server via the at least one coordinator;
the at least one coordinator receiving revenue grade metrology data associated with the at least one active grid element; and
the at least one coordinator providing grid stabilization based on the status messages from the at least one active grid element and/or the revenue grade metrology data associated with the at least one active grid element;
wherein the status messages include error reports, health status, activity status, and/or information regarding whether the at least one active grid element is in an on or off state; [[and]]
wherein the at least one active grid element has a unique grid element identifier;
wherein the at least one coordinator providing grid stabilization includes providing operating reserves based on the status messages from the at least one active grid element and/or the revenue grade metrology data associated with the at least one active grid element; and
wherein the at least one active grid element includes at least one environmental condition indicating device, and wherein the at least one coordinator is operable to receive status messages from the at least one environmental condition indicating device.
(Original) The method of claim 9, further comprising the at least one coordinator aggregating power consumption amounts from a plurality of nodes associated with at least one area, and, based on the power supply requests, generate an Area Control Error (ACE).  
(Canceled)
(Original) The method of claim 9, wherein the at least one coordinator is in communication with a database, and wherein status messages from the at least one active grid element are stored in the database.
(Canceled)
(Original) The method of claim 9, wherein the status messages are transmitted in real time or within approximately 15 minutes.
(Original) The method of claim 9, wherein the unique grid element identifier includes an Internet Protocol version 6 (IPv6) address or a Media Access Control (MAC) address.
(Original) The method of claim 9, wherein the at least one grid element includes a set of profiles or commands that enable creation of microgrids that autonomously operate independently of a macro-grid operator upon loss of communication or power.
(Currently amended) A system for electric power grid management and communication, comprising:
at least one grid element constructed and configured in network-based communication with a server via at least one coordinator;
wherein the at least one coordinator is operable to register and introduce the at least one grid element to an electric power grid;
wherein the at least one grid element is transformed into at least one active grid element automatically and/or autonomously upon registration with the at least one coordinator;
wherein the at least one active grid element includes at least one environmental condition indicating device, and wherein the at least one coordinator is operable to receive 
wherein the at least one active grid element has a unique grid element identifier;
wherein the at least one coordinator is operable to receive revenue grade metrology data associated with the at least one active grid element; [[and]]
wherein the at least one coordinator is operable to provide grid stabilization based on the ; and
wherein the at least one coordinator providing grid stabilization includes providing operating reserves based on the status messages from the at least one active grid element and/or the revenue grade metrology data associated with the at least one active grid element.
(Original) The system of claim 17, wherein the at least one active grid element is operable to send status messages to the server via the at least one coordinator, and wherein the status messages include error reports, health status, activity status, and/or information regarding whether the at least one active grid element is in an on or off state.
(Original) The system of claim 17, wherein the at least one coordinator is operable to aggregate power consumption amounts from a plurality of nodes associated with at least one area, and, based on the power supply requests, generate an Area Control Error (ACE).  
(Canceled)


Examiner’s Statement of Reason for Allowance
Claims  1-2, 4, 6-10, 12 and 14-19 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Taft (USPGPUB 2009/0281674) discloses a  smart grid for improving the management of a power utility grid is provided. The smart grid as presently disclosed includes using sensors in various portions of the power utility grid, using communications and computing technology, such as additional bus structures, to upgrade an electric power grid so that it can operate more efficiently and reliably and support additional services to consumers. Specifically, the additional bus structures may comprise multiple buses dedicated to the different types of data, such as operational/non-operational data, event processing data, grid connectivity data, and network location data. The multiple buses may comprise different segments in a single bus or may comprise separate buses, Bridges et al (USPGPUB 2009/0040029) discloses a Systems and methods are described for a power aggregation system. In one implementation, a system includes a transceiver device physically coupled to an electric resource, the transceiver device being configured to provide information about the electric resource to a charging component. Additionally, such a system may include a charging component, the charging component being coupled to the electric resource via a charging medium and communicatively coupled to the transceiver device. The charging component may also be configured to receive the electric resource information from the transceiver and, in response, effectuate charge control management of the electric resource, and Blackett et al. (USPPUB 2004/0138834) disclosed a power management architecture for an electrical power distribution system, or portion thereof, is disclosed. The architecture includes multiple intelligent electronic devices ("IED's") distributed throughout the power distribution system to manage the flow and consumption of power from the system using real time communications. Power management application software and/or hardware components operate on the IED's and the back-end servers and inter-operate via the network to implement a power management application. The architecture provides a scalable and cost effective framework of hardware and software upon which such power management applications can operate to manage the distribution and consumption of electrical power by one or more utilities/suppliers and/or customers which provide and utilize the power distribution system, none of these references taken either alone or in combination with the prior art of record disclose an electric power system, including:
Claim 1, at least one grid element constructed and configured in network-based communication with a server via at least one coordinator;
wherein the at least one coordinator is operable to register and introduce the at least one grid element to an electric power grid;
wherein the at least one grid element is transformed into at least one active grid element automatically and/or autonomously upon registration with the at least one coordinator;
wherein the at least one active grid element is operable to send status messages to the server via the at least one coordinator;
wherein the status messages include error reports, health status, activity status, and/or information regarding whether the at least one active grid element is in an on or off state;
wherein the at least one active grid element has a unique grid element identifier;
wherein the at least one coordinator is operable to receive revenue grade metrology data associated with the at least one active grid element; [[and]]
wherein the at least one coordinator is operable to provide grid stabilization based on the status messages from the at least one active grid element and/or the revenue grade metrology data associated with the at least one active grid element; 
wherein the at least one coordinator providing grid stabilization includes providing operating reserves based on the status messages from the at least one active grid element and/or the revenue grade metrology data associated with the at least one active grid element; and
wherein the at least one active grid element includes at least one environmental condition indicating device, and wherein the at least one coordinator is operable to receive status messages from the at least one environmental condition indicating device.
Claim 9, providing at least one grid element constructed and configured for network-based communication with a server via at least one coordinator;
the at least one coordinator registering and introducing the at least one grid element to an electric power grid;
the at least one grid element transforming into at least one active grid element automatically and/or autonomously upon registration with the at least one coordinator;
the at least one active grid element sending status messages to the server via the at least one coordinator;
the at least one coordinator receiving revenue grade metrology data associated with the at least one active grid element; and
the at least one coordinator providing grid stabilization based on the status messages from the at least one active grid element and/or the revenue grade metrology data associated with the at least one active grid element;
wherein the status messages include error reports, health status, activity status, and/or information regarding whether the at least one active grid element is in an on or off state; [[and]]
wherein the at least one active grid element has a unique grid element identifier;
wherein the at least one coordinator providing grid stabilization includes providing operating reserves based on the status messages from the at least one active grid element and/or the revenue grade metrology data associated with the at least one active grid element; and
wherein the at least one active grid element includes at least one environmental condition indicating device, and wherein the at least one coordinator is operable to receive status messages from the at least one environmental condition indicating device.
Claim 17, at least one grid element constructed and configured in network-based communication with a server via at least one coordinator;
wherein the at least one coordinator is operable to register and introduce the at least one grid element to an electric power grid;
wherein the at least one grid element is transformed into at least one active grid element automatically and/or autonomously upon registration with the at least one coordinator;
wherein the at least one active grid element includes at least one environmental condition indicating device, and wherein the at least one coordinator is operable to receive status messages from the at least one environmental condition indicating device.
wherein the at least one active grid element has a unique grid element identifier;
wherein the at least one coordinator is operable to receive revenue grade metrology data associated with the at least one active grid element; 
wherein the at least one coordinator is operable to provide grid stabilization based on the status messages from the at least one active grid element and/or the revenue grade metrology data associated with the at least one active grid element; and
wherein the at least one coordinator providing grid stabilization includes providing operating reserves based on the status messages from the at least one active grid element and/or the revenue grade metrology data associated with the at least one active grid element.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119